Citation Nr: 0707288	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-12 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chloracne. 

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 

INTRODUCTION

The veteran served on active duty from January 1966 to August 
1973, and he also had subsequent service with the National 
Guard between September 1973 and May 1980.  The veteran was 
awarded a Vietnam Service Medal.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had not been received to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
with a fusion at L5-S1, and denied entitlement to service 
connection for chloracne and peripheral neuropathy of the 
lower extremities as due to herbicide exposure.  

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine with a fusion 
at L5-S1 and peripheral neuropathy of the lower extremities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 29, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran's representative that the veteran intended to 
withdraw his appeal seeking service connection for chloracne; 
there is no question of fact or law remaining before the 
Board in this matter.

2.  Service connection for degenerative disc disease of the 
lumbar spine with a fusion at L5-S1 was denied in a May 2002 
rating decision.

3.  Evidence received since the May 2002 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for degenerative disc disease of the 
lumbar spine with a fusion at L5-S1.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim for service connection for chloracne are met; the 
Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006). 

2.  Evidence added to the record since the May 2002 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine with a fusion at L5-S1 is reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Chloracne

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  Given the veteran's expression of intent to withdraw 
his appeal of the denial of service connection for chloracne, 
further discussion of the impact of the VCAA is not 
necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by the Board on January 29, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran's 
representative that the veteran intended to withdraw his 
appeal seeking service connection for chloracne.  Hence, 
there is no allegation of error of fact or law remaining for 
appellate consideration on this matter, and the Board does 
not have jurisdiction to consider an appeal in this matter.  
Accordingly, the appeal is dismissed. 

II.  Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1.

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The claim to reopen now before the Board was received at the 
RO in September 2004.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Regarding the application to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
with fusion at L5-S1, in view of the Board's favorable 
decision to reopen the claim, further assistance is 
unnecessary to aid the veteran in substantiating the claim to 
reopen.    

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Under the regulations, active military, naval, or air service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred in or aggravated in line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 
38 C.F.R. § 3.6(a) and (d).  Active duty for training 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to active duty for training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training, or from an injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (2005). 

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a May 2002 rating decision, the RO denied the claim for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1.  The 
evidence of record at the time of the decision consisted of 
the veteran's service medical records, service personnel 
records, treatment records from the Medical Center of P. 
dated from February 2000 to April 2000, treatment records 
from Dr. A.S. dated from February 2000 to September 2000, 
treatment records by Dr. L.T. dated from December 1997 to 
January 2001, a January 2001 statement by Dr. L.T., and a 
September 2001 VA examination report.  The RO held that there 
was no evidence of any complaints of a low back disorder in 
service, and there was no evidence of a nexus between the 
current low back disability and service.  The RO noted that 
the evidence of record showed that the current low back 
disability first manifested in 1993.  

The veteran was notified of the May 2002 in May 2002.  He 
perfected an appeal.  38 C.F.R. § 20.200.  However, in a 
January 2004 statement, the veteran indicated that if his 
claim for a total rating based upon individual 
unemployability due to service-connected disabilities was 
granted, he would consider all of his appeals to be resolved.  
In a February 2004 rating decision, the RO granted a total 
rating based upon individual unemployability due to service-
connected disabilities.  Thus, the RO considered the appeal 
for entitlement to service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1 to be 
withdrawn.  See 38 C.F.R. §§ 20.202, 20.204.  Since the 
appeal of the May 2002 rating decision was properly 
withdrawn, the May 2002 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In September 2004, the veteran filed a claim to reopen.  The 
evidence submitted since the May 2002 rating decision 
includes copies of service medical records; VA treatment 
records from the North Texas healthcare system dated from 
March 2004 to December 2004; a March 2003 statement by Dr. 
M.M.; treatment records by Dr. J.D.; treatment records from 
Dr. P.G.; treatise material regarding whole body vibration; a 
July 2004 statement by Dr. L.J.; and a November 2004 
statement by Dr. H.A.  

The Board finds the July 2004 statement by Dr. L.J. and the 
November 2004 statement by Dr. H.A. to be new and material 
evidence.  The evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim for service connection for 
degenerative disc disease of the lumbar spine with fusion at 
L5-S1.  This evidence relates to an unestablished fact 
necessary to substantiate the claim, which is whether the 
veteran's current low back disability had its onset in 
service.  In the July 2004 statement, Dr. L.J. indicated that 
he was the veteran's flight surgeon in Vietnam from May 1971 
to November 1971 and he recalled treating the veteran for low 
back pain.  In the November 2004 statement, Dr. H.A. stated 
that he was the veteran's treating physician from 1979 to 
1993.  He stated that during those twelve years, he treated 
the veteran thirty times for low back pain.  

The July 2004 statement by Dr. L.J. is material because it 
relates to an unestablished fact necessary to substantiate 
the claim which is whether the veteran's low back disability 
had its onset in service.  Dr. L.J. is competent to offer an 
opinion on a medical diagnosis or on medical causation and he 
is certainly competent to describe the veteran's observable 
symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material.

The November 2004 statement by Dr. H.A. is material because 
this evidence also relates to the unestablished fact of 
service incurrence.  In the November 2004 statement, Dr. H.A. 
stated that he treated the veteran from 1979 to 1993 and 
during this time, he treated the veteran thirty times for low 
back pain.  This evidence addresses service incurrence since 
it is evidence that the veteran was treated for low back pain 
several years after his separation from active duty.  As 
noted above, the claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, supra.  Thus, this evidence is 
new and material.

In conclusion, the Board finds that the evidence received 
since the May 2002 rating decision is new and material, and 
the claim for service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1 is reopened.

ORDER

The appeal seeking service connection for chloracne is 
dismissed. 

New and material evidence having been received, the claim for 
service connection for degenerative disc disease of the 
lumbar spine with fusion at L5-S1 is reopened and the appeal 
is granted to that extent.  


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  An examination is necessary when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Regarding the claim for service connection for degenerative 
disc disease of the lumbar spine with fusion at L5-S1, the 
Board finds that another VA medical examination is necessary.  
The veteran was afforded a VA examination in September 2001.  
However, the examiner did not provide a medical opinion as to 
whether the degenerative disc disease of the lumbar spine 
with fusion at L5-S1 first manifested in service.  The 
service medical records show that while in service, the 
veteran was treated for low back pain in September 1970.  In 
the July 2004 statement, Dr. L.J. indicated that he was the 
veteran's flight surgeon in Vietnam and he recalled treating 
the veteran for low back pain in service.  In the November 
2004 statement, Dr. H.A. stated that he was the veteran's 
treating physician from 1979 to 1993.  He stated that during 
those twelve years, he treated the veteran thirty times for 
low back pain.  The RO/AMC should afford the veteran a VA 
examination to determine whether the current degenerative 
disc disease of the lumbar spine with fusion at L5-S1 had its 
onset during or is otherwise related to his period of active 
service.

Review of the record shows that in the November 2004 
statement, Dr. H.A. stated that he was the veteran's treating 
physician from 1979 to 1993 and he treated the veteran for 
low back pain.  Dr. H.A. further stated that the veteran's 
records which support his statement are retained in archives 
and are difficult to access.  The RO should contact the 
veteran, request a release from the veteran authorizing the 
release of the veteran's records from Dr. H.A.'s, and make an 
attempt to obtain such records from Dr. H.A.  The RO should 
also obtain all records of the veteran's treatment for 
degenerative disc disease of the lumbar spine with fusion at 
L5-S1 from the VA Northern Texas healthcare system dated from 
December 2004 to the present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Lastly, the Board notes that the veteran is seeking service 
connection for peripheral neuropathy of the lower extremities 
due to the degenerative disc disease of the lumbar spine with 
fusion at L5-S1 which, the veteran argues, was incurred in 
service.  Service connection is not currently in effect for 
degenerative disc disease of the lumbar spine with fusion at 
L5-S1, and as noted above, this issue is being remanded to 
the RO.  The Board finds that the issue of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities is inextricably intertwined with the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine with fusion at L5-S1, since the 
veteran is arguing that the peripheral neuropathy was caused 
by the lumbar spine disability.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" where they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  

Therefore, the issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine with fusion at 
L5-S1 must be resolved prior to further appellate action on 
the issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities.  Therefore appellate 
consideration of this issue is deferred.  On remand, the RO 
should provide proper VCAA notice regarding the secondary 
service connection claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran a 
VCAA-compliant letter for the secondary 
service connection claim.  Such notice 
should inform the veteran of the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection on a 
secondary basis.  

2.  After obtaining the necessary 
release, the RO/AMC should obtain all 
records of the veteran's treatment for a 
low back disability from Dr. H.A. for the 
time period of 1979 to 1993.   

3.  The RO/AMC should obtain all records 
of the veteran's treatment for a low back 
disability and peripheral neuropathy of 
the lower extremities from the VA North 
Texas healthcare system dated from 
December 2004 to the present.  

4.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of the degenerative disc 
disease of the lumbar spine with fusion 
at L5-S1.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the 
degenerative disc disease of the lumbar 
spine with fusion at L5-S1.  The examiner 
should render a medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current 
degenerative disc disease of the lumbar 
spine with fusion at L5-S1 is related to 
any disease or injury in service.  
Attention is invited to the September 
1970 service medical record which shows 
that the veteran was treated for low back 
pain.  The examiner should provide a 
rationale for all conclusions.

5.  Then the RO/AMC should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


